Citation Nr: 0803688	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for nephropathy.

2.  Entitlement to service connection for gout, to include as 
secondary to nephropathy.

3.  Entitlement to service connection for hypertension, to 
include as secondary to nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1969 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from June 2004 and October 2006 
rating decisions by the Des Moines, Iowa, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The evidence of record demonstrates that nephropathy is 
not related to active service.

3.  The evidence of record demonstrates that gout is not 
related to active service and is not proximately due to or 
the result of a service-connected disability.

4.  The evidence of record demonstrates that hypertension is 
not related to active service and is proximately due to or 
the result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Nephropathy was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Gout was not incurred in or aggravated by active military 
service, to include as due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for nephropathy, gout, and hypertension, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims, January 2004, March 
2006, and April 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that in June 2007, the 
veteran sent medical articles regarding nephropathy to the 
Board without a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  See 
38 C.F.R. § 20.1304(c) (2007).  But the veteran is not 
prejudiced by the Board proceeding to the merits of the claim 
because articles are not pertinent - they do not contain any 
additional information not already discussed by the VA 
examiner.  38 C.F.R. § 20.1304(c) (noting that non-pertinent 
evidence does not required a waiver or remand to RO).  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hypertension may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The service medical records, including service entrance and 
discharge examinations, were negative for kidney, 
hypertension, and gout complaints, treatment, or diagnoses.  
A September 15, 1970 service record diagnosed right otitis 
externa and medial.  Cortisporin and tetracycline were 
prescribed.  A September 18, 1970 record discontinued the 
tetracycline and continued the cortisporin.  The service 
discharge examination noted negative urinalysis findings.

In a June 1976 private medical record, the veteran complained 
of acute right lower quadrant pain.  Testing indicated blood 
in the urine.  An intravenous pyelogram (IVP) was 
unremarkable.  The impression was acute appendicitis.  
November and 1977 private records noted the presence of red 
cells in the veteran's urine.  The diagnosis was infectious 
mononucleosis with hepatitis.  A March 1978 private record 
diagnosed infectious mononucleosis with hepatitis.  An April 
1978 private record noted that kidney function tests were 
okay.  In a July 1978 private record, the veteran reported 
darkening of his urine about 1 year prior, around the time of 
the infectious mononucleosis diagnosis.  The impression was 
chronic hepatitis or hereditary pseudocytosis.  In an August 
1978 private record, the diagnoses were hyperbilirubinemia by 
history and infectious mononucleosis, in recovery.  

An April 1979 private panendocystoscopy found that urine from 
the kidney was free of blood.  An IVP was essentially normal 
and the diagnosis was microscopic hematuria.  A May 1979 
private record diagnosed prostatic urethritis with hematuria.  
In a March 1980 private record, the veteran was admitted to 
the hospital with the possibility of glomerulonephritis.  The 
prior medical history included prior infectious mononucleosis 
with hepatitis and silent hematuria.  The examiner noted that 
the veteran was not hypertensive but that red cell cast 
showed up in the urine.  An IVP was essentially negative.  
The veteran was referred for possible renal biopsy.  The 
diagnosis was hematuria, cause undetermined.  In April 1980 
private records, the veteran reported intermittent hematuria 
of the last 3 years.  Two recent IVPs were normal but the 
veteran's urine contained microscopic occasional red cells.  
The impression was painless hematuria.  The recommendation 
was possible kidney biopsy.  

An August 1983 private medical record noted microhematuria of 
at least 3 years without definite etiology.  The examiner 
found that recent testing did not indicate further study.  A 
December 1991 private record noted a 15 year history of 
microscopic hematuria and lately protenuria.  The impression 
was primary glomerulonephritis, idiopathic immunoglobulin A 
(IgA).  A kidney biopsy was recommended.  A December 1991 
kidney biopsy impression was IgA nephropathy.  A December 
1993 private record noted the veteran had completed a 2 year 
clinical trial for treating nephropathy.  A November 1996 
private record impression was stable renal function, mild 
proteinuria, and treated hypertension, all due to IgA 
nephropathy.  A July 1997 private record impression was IgA 
nephropathy.  The medical history included hypertension.  A 
December 2001 private record diagnosed hypertension.  A 
November 2002 private record assessed gout, history of IgA 
nephropathy, and hypertension.

In a November 2002 VA medical record, the veteran reported 
nephropathy that was diagnosed 10 to 12 years prior and a 
history of gout.  The assessments were nephropathy and gout.  
In January, March, and June 2003 VA records, the veteran 
reported that he had been evaluated at the Mayo Clinic about 
10 or 12 years prior and he carried a history of biopsy-
proven IgA nephropathy.  The past medical history included 
hypertension, gout, and nephropathy.  The assessments 
included gout, nephropathy, and hypertension.  

In a September 2003 private medical record, the examiner 
noted that IgA nephropathy was diagnosed by renal biopsy in 
1991.  The impression was IgA nephropathy with progressive 
renal deterioration.  

A September 2003 VA medical record diagnosed IgA nephropathy 
and gout.  In an October 2003 VA record, the veteran reported 
blood was found in his urine around 1975 or 1976 and 
nephropathy was diagnosed in 1991.  The veteran stated that 
he was told that nephropathy develops after an infection and 
reported a severe ear infection while in Vietnam.  The 
veteran also reported that his hypertension and gout were due 
to his kidney disorder.  Upon examination, the diagnoses were 
IgA nephropathy with chronic renal insufficiency; 
hypertension, as likely as not secondary to nephropathy and 
renal insufficiency; and gout, as likely as not secondary to 
nephropathy.  December 2003 and April 2005 VA records 
diagnosed IgA nephropathy, hypertension, and gout.  

An April 2004 VA examination was conducted upon a review of 
the claims file.  The veteran denied any history of childhood 
ear infections and reported a couple of ear infections since 
service discharge.  The examiner noted that the claims file 
reflected a diagnosis of IgA nephropathy, hypertension due to 
nephropathy, and gout due to nephropathy.  The examiner also 
noted an inservice record of right-sided otitis externa.  
Upon examination and testing, the examiner diagnosed IgA 
nephropathy, with chronic renal insufficiency, less likely 
than not caused by or a result of treatment for ear 
infection.  The examiner noted that the veteran's inservice 
right ear infection was treated with topical cortisporin and 
systemic tetracycline which would not cause renal damage and 
was not the cause of the kidney infection.  The examiner 
opined that hypertension and gout were at least as likely as 
not caused by nephropathy.  

VA medical records from June 2004 through April 2006 assessed 
IgA nephropathy, chronic renal insufficiency, hypertension, 
and gout.  

In an April 2006 letter, a private registered nurse noted 
that veteran had been in treatment for management of IgA 
nephropathy since November 2002.  The nurse stated that 
according to the veteran, he had a severe ear infection while 
in Vietnam and nephropathy was diagnosed in 1974-1975 upon a 
finding of microscopic hematura.  The nurse noted that 
although pathogenic triggers of IgA nephropathy are still 
undetermined, upper respiratory infections are believed to be 
one of the factors which may lead to the development of his 
disorder.  The nurse stated that as the veteran's medical 
provider, this infection should be considered as a trigger 
for the development of IgA nephropathy.  

At the April 2006 RO hearing, the veteran asserted that the 
only serious infection he remembered having was an ear 
infection in Vietnam, that he had blood in his urine since 
the 1970's, and that nephropathy was diagnosed in 1991.  In a 
June 2006 lay statement, the veteran stated that in September 
1970 he had an ear infection and was treated by a medic.  The 
infection worsened and so he went to a medical clinic and 
received further treatment.  

A June 2006 VA medical opinion was obtained upon a review of 
the claims file.  The examiner noted that the service medical 
records indicated a right ear infection that was treated with 
cortisporin and oral tetracycline and that the service 
separation examination noted urinalysis within normal limits 
without mention of hematuria.  The examiner extensively 
reviewed and catalogued the private and VA medical evidence 
contained in the claims file.  In addition, the examiner 
reviewed substantial medical literature regarding IgA 
nephropathy, specifically noting that IgA nephropathy is 
usually discovered after bloody urine which begins during or 
after an upper respiratory infection; that deposited IgA is 
mainly derived from the mucosal immune system; that IgA 
nephropathy is associated with respiratory and 
gastrointestinal tract infections, but also with other 
infections, to include infectious mononucleosis; that a 
common presentation is recurrent hematuria with upper 
respiratory tract infection; and that a risk factor includes 
family.  The examiner then noted that although the veteran 
was treated for an ear infection during service, the external 
auditory canal is not considered part of the respiratory 
tract and does not have the same type of mucosal lining as is 
found in the respiratory and gastrointestinal tracts; the 
first documented hematuria was 5 years and 9 months after the 
veteran's ear infection; that infectious mononucleosis was 
diagnosed in 1977-78; and that IgA nephropathy was not 
documented until December 1991.  Based on the medical 
literature and a review of the claims file, to include the 
veteran's service medical records, the examiner opined that 
the inservice ear infection was less likely than not the 
triggering event for IgA nephropathy.

June and July 2006 VA medical records assessed IgA 
nephropathy and gout.

In an August 2006 statement, the veteran asserted that 
although the medical literature indicated that IgA 
nephropathy is often preceded by respiratory or 
gastrointestinal infections, it is not always preceded by 
such an infection and it could have been caused by his ear 
infection.  The veteran also stated that no one else in his 
family had kidney disease and that his infectious 
mononucleosis was diagnosed after hematuria was diagnosed in 
1976.

A December 2006 VA medical record noted a prior medical 
history of IgA nephropathy, hypertension, and gout.  

In June 2007, the veteran submitted medical articles that 
discussed IgA nephropathy.

A November 2007 Board hearing was held.  The veteran reported 
that he had blood in his urine as early as 1975 or 1976, but 
not during service, that his only severe infection was the 
inservice ear infection, and that nephropathy was diagnosed 
in 1991.  

The Board finds that the evidence of record does not support 
a finding of service connection for nephropathy.  There is 
currently diagnosed IgA nephropathy.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The veteran's service medical 
records, however, are negative for nephropathy.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
In addition, the other evidence of record does not support a 
relationship between the veteran's nephropathy and active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  Nephropathy was not diagnosed until 1991, over 
20 years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).

Importantly, the medical evidence of record indicates that 
nephropathy is not related to active service.  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record).  Although a private 
registered nurse opined that the inservice ear infection 
should be considered as a trigger for the development of 
nephropathy, the Board does not accord substantial probative 
weight to this medical opinion because it is both ambivalent 
and based upon an erroneous assertion by the veteran that 
nephropathy was diagnosed in 1974 or 1975.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005) (holding that 
although the Board may not reject a medical opinion solely 
because it is based on facts reported by the veteran, it may 
do so where the facts are inaccurate or are unsupported by 
the other evidence of record); Sklar v. Brown, 5 Vet. App. 
140, 145-46 (1993) (noting that the probative value of a 
medical opinion is diminished where the opinion is 
ambivalent).  The Board accords more probative weight to the 
2 VA medical opinions of file.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001) (noting that the Board may appropriately 
favor the opinion of one competent medical authority over 
another).  The 2004 VA examiner opined, upon a review of the 
claims file, that the veteran's IgA nephropathy was less 
likely than not due to the inservice ear infection treatment 
because the treatment would not cause renal dysfunction.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The 2006 VA 
examiner, upon an exhaustive review of the claims file, a 
discussion of medical literature, and a thorough discussion 
of the medical evidence of file, opined that the veteran's 
nephropathy was less likely than not due to the inservice ear 
infection.  Prejean, 13 Vet. App. at 448-9; Sacks v. West, 11 
Vet. App. 314, 316-17 (1998) (holding that a medical article 
or treatise can provide support for formulating a medical 
opinion if combined with an opinion of a medical professional 
and be reflective of the specific facts of a case as opposed 
to a discussion of generic relationships).  Although the 
veteran states that his IgA nephropathy is due to his 
inservice ear infection, he is not competent to provide such 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish 
pain or symptoms, but not establish a medical opinion).  
Accordingly, service connection for nephropathy is not 
warranted.

The Board finds that the evidence of record also does not 
support direct or secondary service connection for gout or 
hypertension.  There is currently diagnosed gout and 
hypertension.  Degmetich, 104 F.3d at 1333.  But the service 
medical records are negative for gout or hypertension.  
Hickson, 12 Vet. App. at 253.  In addition, hypertension was 
not diagnosed within one year of service discharge.  
38 C.F.R. § 3.307, 3.309.  Further, the evidence of record 
demonstrates that gout and hypertension are not related to 
active service.  Hickson, 12 Vet. App. at 253.  Hypertension 
was diagnosed in 1996, approximately 15 years after service 
discharge and gout was diagnosed in 2002, over 20 years after 
service discharge.  Mense, 1 Vet. App. at 356.  Private and 
VA examiners opined that gout and hypertension were due to 
the veteran's IgA nephropathy.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of such an expert).  
Moreover, because IgA nephropathy is not service-connected, 
neither gout nor hypertension can be service-connected on 
this basis.  Allen, 7 Vet. App. at 448 (holding that 
secondary service connection requires evidence that the 
current disability was either caused by or aggravated by a 
service-connected disability).  Accordingly, direct and 
secondary service connection for gout and hypertension is not 
warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for nephropathy is denied.

Service connection for gout is denied.

Service connection for hypertension is denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


